DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a phone interview with Travis J. Sumpter on March 4, 2022.
The application has been amended as follows pursuant to the Non-Final Rejection, page 2, dated January 13, 2022:
In claim 8 line 1, change “the mathematical tool” to “the mathematics tool”.
Allowable Subject Matter
Claims 1-6 & 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of all the elements of the independent claims do not appear in a single reference of the cited prior art. Additionally, based on the art of record, it does not appear that it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine various pieces of the cited prior art to obtain each and every limitation as currently required by the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Brandley whose telephone number is 571-272-4280. The examiner can normally be reached M-F: 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715